Case 2:20-cv-00078-JRG Document 61 Filed 10/27/20 Page 1 of 7 PageID #: 1276




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

CELLULAR COMMUNICATIONS                §
EQUIPMENT LLC,                         §   Case No. 2:20-cv-00078-JRG
                                       §
     Plaintiff,                        §
                                       §   JURY TRIAL DEMANDED
                                       §
v.                                     §
                                       §
HMD GLOBAL OY,                         §
                                       §
       Defendant.                      §
                                       §



               REPLY OF NON-PARTY APPLE INC. IN SUPPORT OF
              MOTION FOR A SUPPLEMENTAL PROTECTIVE ORDER
Case 2:20-cv-00078-JRG Document 61 Filed 10/27/20 Page 2 of 7 PageID #: 1277




        By its motion, non-party Apple seeks three narrowly-tailored safeguards to govern

Plaintiff CCE’s production of a                                               between CCE and Apple:

(1) that Apple be treated as a producing party under the Protective Order such that it receives

notice of and an opportunity to object to outside experts or consultants to whom the parties

intend to disclose the Apple               agreement; (2) that the parties notify Apple should the Apple

         agreement appear on a trial exhibit list; and (3) that the parties use reasonable efforts to

seal the courtroom and redact any related transcript should the Apple                       agreement be

discussed at hearing or at trial. CCE’s opposition misrepresents Apple’s requests and Apple’s

negotiations with CCE regarding the requests, ignores the obvious risk of harm to Apple and the

good cause that supports Apple’s motion, and overstates the burden that Apple’s requests would

cause the parties. Apple’s motion should be granted.


        I.       Apple Risks Significant And Defined Harm If Its Confidential Agreement Is
                 Not Safeguarded By The Proposed Second Supplemental Protective Order.

        CCE has produced a                                           agreement between CCE and Apple

(the “Apple Agreement”).1 It is not disputed that the Apple Agreement contains sensitive,

confidential information of Apple, and it follows that Apple, should be afforded input to whom it

is disclosed in this litigation. Indeed, the terms of the Apple Agreement, which were negotiated

by CCE and Apple,

                                                . (Declaration of Amy Walters in Support of Non-Party

Apple Inc.’s Motion for a Protective Order (“Walters Decl.”) ¶ 3.)2


1
  As set forth in the Motion, Apple used “Apple Confidential Information” as shorthand for the Apple Agreement
and any other Apple information concerning or relating to the Agreement (for example, confidential
communications between Apple and CCE) that may be produced in the future. CCE’s reference to this as
“unspecified ‘Apple Confidential Information’” (Opp. at 7) is misleading.
2
  Through its attorneys, Apple previously explained why the information contained in the Apple          is sensitive
and how the disclosure of such information could harm Apple. The Court is entitled to rely on these representations,
                                                   Page 1
Case 2:20-cv-00078-JRG Document 61 Filed 10/27/20 Page 3 of 7 PageID #: 1278




                                                                                .


         II. The Supplemental Protections Are Narrowly Tailored, Not Burdensome on the
                Parties, and Supported By The Terms of the Apple Agreement.

         CCE vastly overstates the burden on the parties should the Court enter the Second

Supplemental Protective Order.5 Because the burden to the parties is minimal, the supplemental


but to the extent the Court believes further support is needed, Apple respectfully submits the attached declaration of
Ms. Walters, discussed herein.
3
  That Apple made similar arguments in responding to another disclosure notice does not discount its arguments
here. Notably, in that matter, the court found that Apple showed good cause and that the parties should abide by the
supplemental protections sought by Apple. See, e.g. Elm 3DS Innovations LLC v. Micron Technology Inc. et al.
Case No. 1:14-cv-01431-LPS, Dkt. No. 284.
4
  Without Apple having insight into the experts disclosed in this litigation, either party could engage a patent holder,
inventor, potential licensor, or Apple competitor as an expert.
5
  CCE also ignores that the reason that Apple had to move the Court is that CCE refused to meaningfully engage
                                                     Page 2
Case 2:20-cv-00078-JRG Document 61 Filed 10/27/20 Page 4 of 7 PageID #: 1279




protections are narrowly tailored, and the terms are supported by the terms of the Apple

Agreement, the Court should grant the Second Supplemental Protective Order.

         First, Apple requests notice if any party’s trial exhibit list identifies the Apple Agreement

(or any subsequently produced Apple Confidential Information, see, footnote 1, supra) as a

potential exhibit at trial. Apple does not request that it receive a copy of the trial exhibit list. This

protection is intended to be a low-burden proxy for providing Apple with notice that the Apple

Agreement may be used at pretrial hearings or at trial so that Apple can independently monitor

such usage and intervene as necessary. CCE’s argument that it “would be required to properly

designate the list” misunderstands the straightforward nature of Apple’s request and is

misplaced. Apple only requests that the parties provide notice if the Apple Agreement appears on

the exhibit list, which is a minimally invasive ask.

         Second, CCE concedes that it must take reasonable efforts to seal the courtroom to

protect all confidential information in this case, and agrees to do so with respect to the Apple

Agreement. (Opp. at 8.) This supplemental request therefore does not appear to be in dispute.

         Third, CCE misconstrues Apple’s request regarding expert notice and disclosure rights as

a request to “veto” CCE’s experts. To the contrary, Apple merely seeks the same rights that it

would be afforded under the Protective Order if Apple, rather than CCE, was the producing party

of the Apple Agreement. Upon receipt of the notice contemplated in the Protective Order, Apple

would only be able to “veto” disclosure of the Apple Agreement to CCE’s expert if there was a

legitimate objection, sustained by the Court after a motion for a protective order. If such an

objection is as unlikely as CCE posits in its Opposition, then the burden to CCE is nonexistent.

However, the benefits to Apple of maintaining visibility into who has access to its confidential




Apple in negotiating the supplemental protections it requested and then filed the first Supplemental Protective Order
without first conferring with Apple about its sufficiency.
                                                   Page 3
Case 2:20-cv-00078-JRG Document 61 Filed 10/27/20 Page 5 of 7 PageID #: 1280




information and clearing potential conflicts is significant given the sensitive nature of the Apple

Agreement (see Section I, supra).

       Moreover, CCE’s discussion of Koch Refining Co. provides far too narrow of a view of

when an expert may pose a conflict. Koch Ref. Co. v. Jennifer L. Boudreau M/V, 85 F.3d 1178,

1181 (5th Cir. 1996) (“[i]n disqualification cases other than those in which the expert clearly

switched sides, lower courts have rejected a ‘bright-line’ rule”) (emphasis added). Indeed, courts

have excluded experts where those experts would learn information that may later harm a party

in the marketplace. See, e.g. GPNE Corp. v. Apple Inc., Case No. 5:12-cv-2885-LHK, 2014 WL

1027948 (N.D. Cal. 2014) (upholding objection to expert because if that expert had access to the

confidential information in the litigation, the owner of that confidential information would

“suffer extreme prejudice in the marketplace”). Such a concern is compounded where, as here, it

is a non-party seeking protection. While Apple understands that it would need to meet a high

standard to sustain an objection to a proposed expert, it should not be barred from receiving this

disclosure (and the opportunity to object) where, as here, the risk to Apple is very real and the

burden to CCE of providing such disclosures is so minimal.

       Finally, contrary to CCE’s assertion in its Opposition, the language of the Apple

Agreement (agreed to by CCE) supports the supplemental protections requested by Apple. The

Agreement states



                                                                         Under the current

Protective Order, where CCE, as a litigating party, produces a document marked as HIGHLY

CONFIENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY, only CCE is entitled to vet the

other side’s expert before the document is disclosed to them and receives notice before such

document is used in Court or at trial. (Dkt. No. 31.) By its motion, Apple requests the same (and

                                            Page 4
Case 2:20-cv-00078-JRG Document 61 Filed 10/27/20 Page 6 of 7 PageID #: 1281




no greater) notice and disclosure rights.

                                              ***
       In view of the foregoing, Apple therefore respectfully requests that the Court enter the

proposed Second Supplemental Protective Order attached as an exhibit to the Motion and require

the parties to adhere to Apple’s supplemental protections for any Apple Confidential Information

produced in this action.



Dated: October 23, 2020                                      Respectfully submitted,

                                                            /s/ Hannah L. Cannom
                                                            Hannah L. Cannom (SBN 245635)
                                                            (Pro hac vice forthcoming)
                                                            hcannom@wscllp.com
                                                            Bethany M. Stevens (SBM 245672)
                                                            (Pro hac vice forthcoming)
                                                            bstevens@wscllp.com
                                                            Walker Stevens Cannom LLP
                                                            500 Molino Street, #118
                                                            Los Angeles, CA 90013
                                                            Tel: (213) 337-9972
                                                            Fax: (213) 403-4906

                                                            Melissa R. Smith
                                                            State Bar No. 24001351
                                                            GILLAM & SMITH, LLP
                                                            303 South Washington Avenue
                                                            Marshall, Texas 75670
                                                            Telephone: (903) 934-8450
                                                            Facsimile: (903) 934-9257
                                                            Email:melissa@gillamsmithlaw.com

                                                            Attorneys for Apple Inc




                                            Page 5
Case 2:20-cv-00078-JRG Document 61 Filed 10/27/20 Page 7 of 7 PageID #: 1282

             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                              CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served this 23rd day of October, 2020, with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3).




                                                   /s/ Melissa R. Smith
                                                  Melissa R. Smith




                                        Page 6
